Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 03/14/2019. Claims 1-20 are currently pending and examined below.

                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5,7, 9-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being anticipated by Oh et al.  (US 20190369222 A1).
Regarding claim 1, Oh teaches a method of operating a light detection and ranging (LiDAR) system comprising: performing a scene measurement using a LiDAR sensor capable of measuring Doppler per point (para [17], [26], [65]. See also, Figs 6, 2, para [30]:  lines 9-32 and [31].): and 
estimating a velocity of the (LIDAR) RADAR sensor with respect to static points within the scene based on the scene measurement (Fig. 2, para [30]:  lines 9-32 and [31]. Oh indicates that they measure both stationary and dynamic objects and use RANSAC to remove the dynamic objects from the data set and then they determine linear and angular velocity of the vehicle based on the stationary objects.).
Oh in para [65] described with respect to one or more radar devices, all aspects of his radar systems may apply equally to any type of sensors that are capable of measuring Doppler frequency, such as lidar devices or ultrasonic sensors. It would have been obvious to substitute LIDAR for RADAR. 
Regarding claim 2, Oh teaches the method of claim 1, wherein the velocity of the LiDAR sensor is estimated without identification of landmarks within the scene (Fig. 2, para [30]:  lines 9-32 and [31]. See also, Fig. 3. Oh shows that the stationary objects can be any object that is not moving as indicated by the variable K. Oh also does not show target recognition or landmark ID to determine what it stationary).
Regarding claim 4, Oh teaches the method of claim 1, further comprising: determining static points within the scene measurement based on a comparison of points within a Doppler point cloud (para [61], Oh uses RANSAC circuit to determine inliers (stationary) and outliers (moving objects)).  and 
wherein the velocity of the LiDAR sensor is estimated based on the determined static points within the point cloud (Fig. 2, para [30]:  lines 9-32 and [31]. See also, para [61]).
Regarding claim 5, Oh teaches the method of claim 1, wherein performing the scene measurement includes performing at least one sample period of a LiDAR sensor (para [33]. See also, para [62]: lines 1-5 ).
Regarding claim 7, Oh teaches but the method of claim 6, wherein the at least two LiDAR sensors allow estimation of the velocity of the LiDAR sensors in up to six degrees of freedom (Fig. 1, para [15]- [17] and [65]).
Regarding claim 9, Oh teaches a method of operating a light detection and ranging (LiDAR) system comprising: performing a scene measurement using a Doppler per point LIDAR sensor to generate a set of Cartesian location measurements and Doppler velocity measurements (Para [32]: lines 5-16 and [33]. See also, para [17] and [65]).; and 
estimating translational and rotational movement of the (LiDAR) RADAR sensor with respect to static points within the scene based on the location measurements and Doppler velocity measurements (Para [46], [17], [65]).
Oh in para [65] described with respect to one or more radar devices, all aspects of his radar systems may apply equally to any type of sensors that are capable of measuring Doppler frequency, such as lidar devices or ultrasonic sensors. It would have been obvious to substitute LIDAR for RADAR. 
Regarding claim 10, Oh teaches the method of claim 9, wherein the translational and rotational movement of the LiDAR sensor is estimated independent of identification of landmarks within the scene (para [46], [65]. See also, fig.5).
Regarding claim 11, Oh teaches the method of claim 9, further comprising: determining static points within the scene measurement (Fig. 2, para [30]:  lines 9-32 and [31]. Oh indicates that they measure both stationary and dynamic objects and use RANSAC to remove the dynamic objects from the data set and then they determine linear and angular velocity of the vehicle based on the stationary objects.), and wherein the translational and rotational movement of the LiDAR sensor is estimated based on the determined static points (para [46], [65]. See also, fig.5).
Regarding claim 12, Oh teaches the method of claim 11, wherein determining static points within the scene measurement includes performing a random sample and consensus (RANSAC) algorithm in which a majority of points in the scene are assumed to be static (Oh, para [46], [65]. See also, figs.5 and 7 para [61]).
Regarding claim 13, Oh teaches the method of claim 9, wherein performing a scene measurement includes performing at least one sample period of a LiDAR sensor (para [33]. See also, para [62]: lines 1-5).
Regarding claim 14, Oh teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processing device (para [67]), cause the processing device to: 
perform a scene measurement using a (LiDAR) RADAR sensor capable of measuring Doppler per point: estimate, by the processing device, a velocity of the (LiDAR) RADAR sensor with respect to static points within the scene based on the scene measurement (Fig. 2, para [30]:  lines 9-32 and [31]. Oh indicates that they measure both stationary and dynamic objects and use RANSAC to remove the dynamic objects from the data set and then they determine linear and angular velocity of the vehicle based on the stationary objects. See also, para [17] and [65]); and 
determine static points within the scene measurement based on a comparison of points within a Doppler point cloud (para [17], [26]-[27], [65]. See also, Fig. 2, para [30]:  lines 9-32 and [31].), and wherein the velocity of the (LiDAR) sensor is estimated based on the determined static points within the point cloud (Fig. 2, para [30]:  lines 9-32 and [31]. Oh indicates that they measure both stationary and dynamic objects and use RANSAC to remove the dynamic objects from the data set and then they determine linear and angular velocity of the vehicle based on the stationary objects. See also, para [17] and [65]).
Oh in para [65] described with respect to one or more radar devices, all aspects of his radar systems may apply equally to any type of sensors that are capable of measuring Doppler frequency, such as lidar devices or ultrasonic sensors. It would have been obvious to substitute LIDAR for RADAR. 
Regarding claim 16, Oh teaches the non-transitory computer-readable storage medium of claim 14, wherein the velocity of the LiDAR sensor is estimated independent of identification of landmarks within the scene (Fig. 2, para [30]:  lines 9-32 and [31]. See also, Fig. 3. Oh shows that the stationary objects can be any object that is not moving as indicated by the variable K. Oh also does not show target recognition or landmark ID to determine what it stationary.).
Regarding claim 17, Oh teaches the non-transitory computer-readable storage medium of claim 14, wherein the instructions further cause the processing device to: perform at least one sample period of a LiDAR sensor (para [33]. See also, para [62]: lines 1-5).
Regarding claim 19, Oh teaches the non-transitory computer-readable storage medium of claim 18, wherein the at least two LiDAR sensors allow estimation of the velocity of the LiDAR sensor in up to six degrees of freedom (Fig. 1, para [15]- [17] and [65]).

Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (US 20190369222 A1) in view of Crouch et al. (US 20200132850 A1).
Regarding claim 3, Oh fails to explicitly teach but Crouch teaches the method of claim 1, further comprising: compensating for the velocity of the LiDAR sensor by applying a transform to each point in the scene measurement to provide a displacement of the LiDAR sensor with respect to a moving reference frame (Fig. 8, para [141]); and compensating for a Doppler velocity of the LiDAR sensor to generate a Doppler measurement of each point in the scene measurement from a static reference frame (Fig. 8, para [141]).
It would have been obvious to combine Oh system with Crouch because it allows to easily compare and track multiple moving objects if everything is relative to a global reference frame.
Regarding claim 15, Oh fails to explicitly teach but Crouch teaches the non-transitory computer-readable storage medium of claim 14, wherein the instructions further cause the processing device to: compensate for the velocity of the LiDAR sensor by applying a transform to each point in the scene measurement to provide a displacement of the LiDAR sensor with respect to a moving reference frame (Fig. 8, para [141]); and compensate for a Doppler velocity of the LiDAR sensor to generate a Doppler measurement of each point in the scene measurement from a static reference frame (Fig. 8, para [141]).
It would have been obvious to combine Oh system with Crouch because it allows to easily compare and track multiple moving objects if everything is relative to a global reference frame.

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (US 20190369222 A1) in view of Bersley et al. (US 20200150274 A1).
Regarding claim 6, Oh fails to explicitly teach but Bersley teaches the method of claim 1, wherein performing the scene measurement includes performing at least one sample period of at least two LiDAR sensors (Para [18]-[19], [21]).
It would have been obvious to combine Oh system with Bersley because it allows to more accurately determine motion/ 6DOF parameters of an object.
Regarding claim 18, Oh fails to explicitly teach but Bersley teaches the teaches the non-transitory computer-readable storage medium of claim 14, wherein the instructions further cause the processing device to: perform the scene measurement by performing at least one sample period of at least two LiDAR sensors (Para [18]-[19], [21]).
It would have been obvious to combine Oh system with Bersley because it allows to more accurately determine motion/ 6DOF parameters of an object.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (US 20190369222 A1) in view of Sebastian et al. (US 20100271615 A1).
Regarding claim 8, Oh teaches the method of claim 1, wherein performing the scene measurement generates a 3D displacement of points in the scene, a Doppler velocity estimate of the points in the scene (Para [32]: lines 5-16 and [33]. See also, para [1] and [65]).
Oh fails to explicitly teach but Sebastion teaches a timestamp (para [84], In some implementations of the invention, each point 810 corresponds to the lidar measurements of range (expressed x, y, z coordinates) and Doppler velocity and a time at which the measurement was taken.).
It would have been obvious to combine Oh system with Sebastian in order to provide a more accurate trajectory of target 190.
Regarding claim 20, Oh teaches the non-transitory computer-readable storage medium of claim 14, wherein the scene measurement includes a 3D displacement of points in the scene, a Doppler velocity estimate of the points in the scene (Para [32]: lines 5-16 and [33]. See also, para [1] and [65]).
Oh fails to explicitly teach but Sebastion teaches a timestamp (para [84], In some implementations of the invention, each point 810 corresponds to the lidar measurements of range (expressed x, y, z coordinates) and Doppler velocity and a time at which the measurement was taken.).
It would have been obvious to combine Oh system with Sebastian in order to provide a more accurate trajectory of target 190.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      
Smith et al. (US 20190317219 A1) teaches Control of Autonomous Vehicle Based on Environmental Object Classification Determined Using Phase Coherent LIDAR Data
Zeng et al. (US 20180335787 A1), teaches six-dimensional point cloud system for a vehicle
Nehmadi et al. (US 20180232947 A1), teaches method and system for generating multidimensional maps of a scene using a plurality of sensors of various types
Zhang et al. (US 20180188027 A), teaches visual odometry and pairwise alignment for high definition map creation
Zeng et al. (US 20150198711 A1), teaches object fusion system of multiple radar imaging sensors
Au et al. (US 8755997 B2), teaches Laser Ranging Process for Road and Obstacle Detection in Navigating an Autonomous Vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645